       Case 1:19-cv-02575-LAP Document 26 Filed 08/03/20 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


PLATFORM REAL ESTATE INC.,

                        Plaintiff,
                                                No. 19 Civ. 2575
            -against-
                                                      ORDER
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,

                        Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

       In this declaratory judgment action, Plaintiff Platform

Real Estate Inc. (“Platform”) seeks an order declaring that that

the broker registration requirements of Section 15(a) of the

Securities Exchange Act of 1934 (“Exchange Act”) only apply to

“persons using securities exchange facilities or trading

securities over the counter for clients.”         (Complaint dated Mar.

22, 2019 (“Compl.”) [dkt. no. 1] ¶ 1.)        The Securities and

Exchange Commission (“SEC”) has moved to dismiss Platform’s

Complaint under Federal Rules of Civil Procedure 12(b)(1) and

12(b)(6).    (Notice of Motion, dated Oct. 4, 2019 [dkt. no. 16].)

For the reasons set forth below, the SEC’s motion is GRANTED.

  I.     BACKGROUND

       Platform’s Business Plan.     Platform is a New York business

corporation that seeks to engage in certain business activities

without registering as a broker under Section 15(a) of the


                                     1
     Case 1:19-cv-02575-LAP Document 26 Filed 08/03/20 Page 2 of 15



Exchange Act.   (Compl. ¶¶ 1, 6.)      Platform alleges the following

regarding its business plans:

         11. [Platform] plans to act as a finder to raise
    capital for various business ventures in the United
    States . . . .   The business ventures typically will
    be organized as corporations or partnerships with
    shareholder or partnership agreements.    Domestic or
    international investors may contribute capital to the
    business ventures as shareholders or limited partners
    without active management functions.

         12.   The private placement transactions in which
    [Platform] plans to assist will be conducted through
    arms-length negotiations between startup companies in
    the real estate, manufacturing, food service, and
    related industries and investors.      [Platform] will
    participate in the negotiations between the issuer and
    the investor.    These will be transactions in primary
    issuances; there likely will be no secondary market
    for these securities.      The equity interests that
    investors will receive for the investments are
    “securities,”   as   that  term  is   defined  in  the
    Securities Act of 1933, 15 U.S.C. § 77b(a)(1).

         13.   Investors   for  these   private   placements
    typically will be sophisticated high net worth
    individuals or entrepreneurs who can afford and
    appreciate the business risks of investing in startup
    companies (accredited investors as that term is
    defined   by   Regulation  D   Rule   501   [17   C.F.R.
    § 230.501]).

         14.    The offering price of these investments
    typically   will  be   fixed,  and  not   subject  to
    fluctuations due to speculation or manipulation.
    [Platform] likely will be paid a modest percentage of
    the capital raised as compensation for its services.
    There is little resemblance between these private
    placement transactions and the secondary trading
    transactions done through securities exchanges or
    over-the-counter markets.

(Compl. ¶¶ 11-14.)

    Section 15(a) and Platform’s Declaratory Judgment Claims.

Exchange Act § 15(a) makes it unlawful for a broker “to effect


                                   2
     Case 1:19-cv-02575-LAP Document 26 Filed 08/03/20 Page 3 of 15



any transactions in, or to induce or attempt to induce the

purchase or sale of, any security” unless the broker is

registered with the SEC.     (Id. ¶ 18 (quoting 15 U.S.C. § 78o).)

Section 3(a)(4)(A) of the Exchange Act defines a “broker” as any

“person engaged in the business of effecting transactions in

securities for the account of others.”      (Id. ¶ 19 (quoting 15

U.S.C. § 78c(a)(4)(A).)     Platform alleges that “[g]iven the

current state of the law as interpreted and enforced by the SEC,

[Platform] believes that if it were to carry out its business

plan . . . the SEC would consider it to be a broker that must

register under Section 15(a).”     (Id.)   Accordingly, Platform

seeks a declaratory judgment that Platform and other entities

“with similar business models are not required by Section 15(a)

to register as a broker.”     (Compl. at 10.)

    The crux of Platform’s declaratory judgment claim is that

the SEC’s practice of applying Section 15(a) to “finders” of

capital is legally unfounded.     Platform contends that the

purpose of the Exchange Act is “to regulate securities exchanges

and the over-the-counter market” and “transactions that ‘are

carried on in large volume by the public generally.’”         (Id.

¶¶ 28-29 (quoting 15 U.S.C. § 78b(1).)      In light of that

purpose, Platform alleges that the Exchange Act only requires

“persons using securities exchange facilities or trading

securities over the counter for clients [to] undertake the




                                   3
      Case 1:19-cv-02575-LAP Document 26 Filed 08/03/20 Page 4 of 15



onerous requirements to register as brokers and be subject to

SEC and other regulations.”      (Id. ¶ 1.)    Platform contends that

the activities it plans to pursue -- i.e., “rais[ing] capital for

various business ventures” without using exchanges or large-

scale over-the-counter markets -- bring Platform outside the

purview of Section 15(a)’s registration requirement, and it

seeks a declaratory judgment to that effect.         (Id.)

      Prior Litigation.     Platform was founded, incorporated, and

is owned by an individual named Hui Feng.        Mr. Feng also serves

as Platform’s counsel in this litigation, and his law practice

shares a business address with Platform.        (See Declaration of

Kerry J. Dingle, dated Oct. 4, 2019 [dkt. no. 18], Exs. A & B;

Memorandum of Law in Opposition to Motion to Dismiss, dated Jan.

18, 2020 (“Opp.”) [dkt. no. 21] at 26; Order dated Oct. 4, 2019

[dkt. no. 19].)   This lawsuit is not the first time Mr. Feng has

crossed paths with Section 15(a)’s registration requirements.

In 2015, the SEC sued him and his law practice for failing to

register under Section 15(a), among other alleged violations, in

connection with his business facilitating investments under the

federal EB-5 Immigrant Investor Program.        See SEC v. Feng, No.

15 Civ. 9420 (CBM), 2017 WL 6550869 (C.D. Cal. June 29, 2017).

That lawsuit resulted in a judgment and injunction against Mr.

Feng, which the Ninth Circuit Court of Appeals later affirmed.

SEC v. Feng,   935 F.3d 721 (9th Cir. 2019).




                                    4
        Case 1:19-cv-02575-LAP Document 26 Filed 08/03/20 Page 5 of 15



    SEC’s Motion to Dismiss.         Platform filed this case while

Mr. Feng’s appeal of the judgment against him was still pending

before the Ninth Circuit.       On October 4, 2019, the SEC moved to

dismiss the Complaint, arguing, among other things, that (i) the

Court lacks subject matter jurisdiction over this dispute

because Platform has not suffered any injury and is requesting

an advisory opinion on its contemplated business activities; and

(ii) Platform is collaterally estopped from arguing that Section

15(a) does not apply to private securities transactions because

that issue was already litigated and resolved in the earlier

Ninth Circuit litigation against Mr. Feng.

  II.    LEGAL STANDARDS

         a. Lack of Subject Matter Jurisdiction
            Under Rule 12(b)(1)

    Federal Rule of Civil Procedure 12(b)(1) permits a

defendant to dismiss the complaint for “lack of subject matter

jurisdiction.”     Fed. R. Civ. P. 12(b)(1).        “A case is properly

dismissed for lack of subject matter jurisdiction under Rule

12(b)(1) when the district court lacks the statutory or

constitutional power to adjudicate it.”           Makarova v. United

States, 201 F.3d 110, 113 (2d Cir. 2000).           “The plaintiff bears

the burden of proving subject matter jurisdiction by a

preponderance of the evidence.”           Aurecchione v. Schoolman

Transp. Sys. Inc., 426 F.3d 635, 638 (2d Cir. 2005).




                                      5
     Case 1:19-cv-02575-LAP Document 26 Filed 08/03/20 Page 6 of 15



    On a Rule 12(b)(1) motion, “the court must take all facts

alleged in the complaint as true,”      Natural Res. Def. Council v.

Johnson, 461 F.3d 164, 171 (2d Cir. 2006), but “jurisdiction

must be shown affirmatively, and that showing is not made by

drawing from the pleadings inferences favorable to the party

asserting it,” Shipping Fin. Servs. Corp. v. Drakos, 140 F.3d

129, 131 (2d Cir. 1998).    “The court ‘may resolve disputed

factual issues by reference to evidence outside the pleadings,’

including affidavits and documents.”      Sasson v. Hachette

Filipacchi Presse, No. 15 Civ. 00194 (VM) (SN), 2016 WL 1599492,

at *2 (S.D.N.Y Apr. 20, 2016)     (quoting State Emps. Bargaining

Agent Coal. v. Rowland, 494 F.3d 71, 77 n. 4 (2d Cir. 2007)).

       b. Failure to State a Claim Under Rule 12(b)(6)

    Under Federal Rule of Civil Procedure 12(b)(6), a defendant

may move to dismiss the complaint for “failure to state a claim

upon which relief can be granted.”      Fed. R. Civ. P. 12(b)(6).

When deciding a Rule 12(b)(6) motion, “the district court . . .

is required to accept as true the facts alleged in the

complaint, consider those facts in the light most favorable to

the plaintiff, and determine whether the complaint sets forth a

plausible basis for relief.”     Galper v. JP Morgan Chase Bank,

N.A., 802 F.3d 437, 443 (2d Cir. 2015).       “A claim has facial

plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference the defendant




                                   6
     Case 1:19-cv-02575-LAP Document 26 Filed 08/03/20 Page 7 of 15



is liable for the misconduct alleged.”      Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009).

    “In adjudicating a Rule 12(b)(6) motion, a district court

must confine its consideration to facts stated on the face of

the complaint, in documents appended to the complaint or

incorporated in the complaint by reference, and to matters of

which judicial notice may be taken.”      Leonard F. v. Isr. Disc.

Bank of N.Y., 199 F.3d 99, 107 (2d Cir. 1999) (internal

quotation marks omitted).    The Court may “rely on matters of

public record in deciding a motion to dismiss under Rule

12(b)(6), including the public record of prior judicial

decisions.”   Jordan v. Verizon Corp., No. 08 Civ. 6414 (GEL),

2008 WL 5209989, at *5 (S.D.N.Y. Dec. 10, 2008).

  III. DISCUSSION

       a. Rule 12(b)(1) Motion

    The Court will first consider the SEC’s motion to dismiss

for lack of subject matter jurisdiction.       “It is a fundamental

precept that federal courts are courts of limited jurisdiction

and lack the power to disregard such limits as have been imposed

by the Constitution or Congress.”      Durant, Nichols, Houston,

Hodgson & Cortese-Costa P.C. v. Dupont, 565 F.3d 56, 62 (2d Cir.

200) (citation and internal quotation marks omitted).         Article

III of the Constitution “limits the jurisdiction of federal

courts to ‘Cases’ and ‘Controversies’” thus “restrict[ing] the

authority of federal courts to resolving the legal rights of


                                   7
      Case 1:19-cv-02575-LAP Document 26 Filed 08/03/20 Page 8 of 15



litigants in actual controversies.”       Genesis Healthcare Corp. v.

Symczyk, 569 U.S. 66, 71 (2013) (citation and some internal

quotation marks omitted).     The “Case” and “Controversy”

restriction requires “those who invoke the power of a federal

court to demonstrate standing -- a personal injury fairly

traceable to the defendant’s allegedly unlawful conduct and

likely to be redressed by the requested relief.”         Already, LLC

v. Nike, Inc., 568 U.S. 85, 90 (2013) (citation and internal

quotation marks omitted).

     To satisfy the first requirement for standing -- i.e., that

the plaintiff “suffered an injury in fact” -- the plaintiff must

show “an invasion of a legally protected interest which is (a)

concrete and particularized and (b) actual or imminent, not

conjectural or hypothetical.”      Nat’l Org. for Marriage, Inc. v.

Walsh, 714 F.3d 682, 688 (2d Cir. 2013).        “To establish standing

to obtain prospective relief, a plaintiff must show a likelihood

that he will be injured in the future.”        Carver v. City of N.Y.,

621 F.3d 221, 228 (2d Cir. 2010) (citation and internal

quotation marks omitted).     There must either be a “substantial

risk” that the future injury will occur, or the future injury

must be “certainly impending.”      Susan B. Anthony List v.

Driehaus, 573 U.S. 149, 158 (2014).       “[A]llegations of possible

future injury are not sufficient.”       Clapper v. Amnesty Int’l

USA, 568 U.S. 398, 409 (2013) (emphasis in original) (citation




                                    8
      Case 1:19-cv-02575-LAP Document 26 Filed 08/03/20 Page 9 of 15



and internal quotation marks omitted).       If government action is

threatened, the plaintiff need not “expose himself to liability

before bringing suit to challenge the basis for the threat.”

MedImmune, Inc. v. Genetech, Inc., 549 U.S. 118, 119 (2007).

Instead, the plaintiff may satisfy the injury requirement by

demonstrating that “the threatened enforcement [is] sufficiently

imminent.”     Susan B. Anthony List, 573 U.S. at 159.

     Applying those principles, the Court finds that Platform

lacks standing because it has not shown a “substantial risk” of

a future SEC enforcement action against it for violating Section

15(a).     Susan B. Anthony List, 573 U.S. at 158 (2014).       The

Complaint reveals that Platform’s legal exposure is purely

hypothetical at this point.      For instance, Platform alleges

that: (i) it “plans to act as a finder to raise capital for

various business ventures” that “typically will be organized as

corporations or partnerships;” (ii) investors -- who “typically

will be sophisticated high net worth individuals or

entrepreneurs” -- “may contribute capital to the business

ventures;” (iii) the investment offering price “typically will

be fixed;” and (iv) Platform “likely will be paid a modest

percentage of the capital raised.”       (Compl. ¶¶ 11-14 (emphasis

added).)     The highly vague, conditional, and predictive language

in which Platform couches its contemplated business plan falls

short of demonstrating a “substantial risk” that an enforcement




                                    9
     Case 1:19-cv-02575-LAP Document 26 Filed 08/03/20 Page 10 of 15



action against it is imminent.      See Lujan v. Defenders of

Wildlife, 504 U.S. 555, 564 (1992); Susan B. Anthony List, 573

U.S. at 158 (2014).    “Such ‘someday intentions’ -- without any

description of concrete plans, or indeed any specification of

when the some day will be -- do not support a finding of ‘actual

or imminent’ injury that [the law] requires.”        Lujan, 504 U.S.

at 564 (1992) (emphasis omitted).       In addition to the abstract

terms in which Platform describes its future plans, Platform

alleges that the SEC’s enforcement of Section 15(a) has been “ad

hoc,” “uneven and inconsistent,” and that other industries using

the same “finder” framework Platform plans to implement “face no

prospect of SEC regulation.”     (Compl. ¶¶ 21, 26.)      Given the

alleged irregularity of the SEC’s enforcement of Section 15(a),

the risk of a future enforcement action against Platform is

doubly speculative.    Because Platform does not face imminent

injury, it lacks standing, and the Court must dismiss the

Complaint for lack of subject matter jurisdiction.1


1
     The SEC also moves to dismiss the Complaint on grounds that
Platform’s claim is not ripe. “The ripeness doctrine is drawn
both from Article III limitations on judicial power and from
prudential reasons for refusing to exercise jurisdiction.”
Nat’l Park Hospitality Ass’n v. Dep’t of Interior, 538 U.S. 803,
808 (2003) (internal quotation marks omitted). “Standing and
ripeness are closely related doctrines that overlap most notably
in the shared requirement that the plaintiff’s injury be
imminent rather than conjectural or hypothetical.” N.Y. Civil
Liberties Union v. Grandeau, 528 F.3d 122, 130 n.8 (2d Cir.
2008). As the already Court found with respect to standing,

                      Footnote continued on next page . . .

                                   10
     Case 1:19-cv-02575-LAP Document 26 Filed 08/03/20 Page 11 of 15



       b. Rule 12(b)(6) Motion

     In addition to Platform’s failure to establish standing,

the Court must also dismiss the Complaint under Rule 12(b)(6) on

the basis of collateral estoppel arising from the SEC’s earlier

lawsuit against Mr. Feng.     See Thompson v. County of Franklin,

15 F.3d 245, 253 (2d Cir. 1994) (noting that collateral estoppel

may be asserted via a Rule 12(b)(6) motion).2        Collateral

estoppel, “also known as issue preclusion, bars a party from re-

litigating in a second proceeding a factual or legal . . . issue

that has already been decided against him in a prior

proceeding.”   Ferring B.V. v. Serenity Pharm., LLC, 391 F. Supp.

3d 265, 281-82 (S.D.N.Y. 2019).      There are four conditions for

collateral estoppel to apply: “(1) the issues in both

proceedings must be identical, (2) the issue in the prior

proceeding must have been actually litigated and actually

decided, (3) there must have been a full and fair opportunity

for litigation in the prior proceeding, and (4) the issue

previously litigated must have been necessary to support a valid



. . . Footnote continued from previous page.
Platform has not shown imminent injury. Its claims are thus not
ripe and subject to dismissal on that basis, as well.
2
     In its brief, the SEC raises several Rule 12(b)(6)
arguments in addition to collateral estoppel, but given the
disposition reached in this order, the Court declines to
consider them here.




                                   11
       Case 1:19-cv-02575-LAP Document 26 Filed 08/03/20 Page 12 of 15



and final judgment on the merits.”        Faulkner v. Nat’l Geographic

Enters. Inc., 409 F.3d 26, 37 (2d Cir. 2005).3

       All the criteria for applying collateral estoppel are

satisfied here.     The Complaint is built on the premise that

Platform is exempt from Section 15(a) registration because it is

a “finder[] of private capital” seeking to “raise funds for

business ventures in transactions that do not involve”

“securities exchanges or . . . over-the-counter markets.”

(Compl. ¶ 2; see also, e.g., id. ¶¶ 1, 3, 5.)          But Mr. Feng

already litigated and lost that very issue before the Ninth

Circuit Court of Appeals.       See SEC v. Feng, 935 F.3d 721, 733

(9th Cir. 2019).     There, he argued that Section 15(a) only

applies “to individuals who trade securities on an exchange and

not to those involved in transactions between private parties.”

Id.4    The Ninth Circuit considered and rejected that argument,


3
     Collateral estoppel only applies “to the parties to a
former litigation and to entities in privity with those
parties.” Nabisco, Inc. v. Amtech Int’l, Inc., No. 95 Civ. 9699
(LBS), 2000 WL 35854, at *5 (S.D.N.Y. Jan. 18, 2000). Here,
there is no question that Platform is in privity with Mr. Feng,
who was a defendant in the prior SEC action, incorporated
Platform, and owns and serves as its attorney in the instant
case. (See Opp. at 26); see also Nabisco, 2000 WL 35854, at *6
(“Contemporary courts have broadly construed the concept of
privity . . . to include any situation in which the
‘relationship between the parties is sufficiently close to
support preclusion.’” (quoting Amalgamated Sugar Co., LLC v. NL
Indus., Inc., 825 F.2d 634, 640 (2d Cir. 1987)).
4
     See also, e.g., Feng’s Appellate Brief, SEC v. Feng, No.
17-56522 (9th Cir. Apr. 9, 2018) [dkt. no. 16] at 18 (arguing
                        Footnote continued on next page . . .

                                     12
     Case 1:19-cv-02575-LAP Document 26 Filed 08/03/20 Page 13 of 15



noting that private transactions are “commonly referred to as

over-the-counter” transactions and that “[i]t is well

established” that the Exchange Act was meant to protect

investors “through regulation of transactions upon securities

exchanges and in over-the-counter markets.”         Id. (emphasis,

citation, and internal quotation marks omitted).

    Because the sole issue Platform raises in this action was

actually litigated and necessarily decided in the earlier case,

collateral estoppel compels dismissal of the Complaint.          Holding

otherwise would open the door to the kind of gamesmanship and

inefficiencies that the collateral estoppel doctrine serves to

deter.   See B&B Hardware, Inc. v. Hargis Indus., 575 U.S. 138,

140 (2015) (“Allowing the same issue to be decided more than

once wastes litigants’ resources and adjudicators’ time, and it

encourages parties who lose before one tribunal to shop around

for another.   The doctrine of collateral estoppel or issue



. . . Footnote continued from previous page.

that “based on the text of § 15(a) of the Exchange Act, only
persons utilizing exchange facilities are intended to be subject
to broker registration”); Feng’s Reply Brief, SEC v. Feng, No.
17-56522 (9th Cir. July 30, 2018) [dkt. no. 28] at 8 (arguing
that Feng was exempt from registration because he was
facilitating “private transaction[s] not offered pursuant to any
kind of organized or even informal marketplace”). Indeed,
Platform itself acknowledges the identity of the issues raised
in this case and the prior action. (See Opp. at 26 (conceding
that that “the legal issue involved” in both cases “is the same
broker registration issue” (emphasis added)).)



                                   13
     Case 1:19-cv-02575-LAP Document 26 Filed 08/03/20 Page 14 of 15



preclusion is designed to prevent this from occurring.”).

Accordingly, the SEC’s Rule 12(b)(6) motion is granted.

         c. Dismissal With Prejudice

    The SEC requests that the Court dismiss this action with

prejudice.   (Memorandum of Law in Support of Motion to Dismiss,

dated Oct. 4, 2019 [dkt. no. 17] at 18.)       Federal Rule of Civil

Procedure 15(a)(2) provides that a party may amend its pleading

with “the court’s leave” and that “[t]he court should freely

grant leave when justice so requires.”       Fed. R. Civ. P.

15(a)(2).    Appropriate reasons for denying leave to amend

include, among other things, “futility of the amendment.”          State

Teachers Ret. Bd. v. Fluor Corp., 654 F.2d 843, 856 (2d Cir.

1981).   “A proposed amendment is futile, and need not be

allowed, when it would fail to cure the deficiencies identified

in the prior complaint.”     Vierczhalek v. MedImmune Inc., 803 F.

App'x 522, 526 (2d Cir. 2020) (summary order).

    Here, Platform’s only claims are for a declaratory judgment

on the applicability of Section 15(a).       The Court agrees with

the SEC that no possible amendment could save those claims from

the fatal collateral estoppel effect of the prior litigation

against Mr. Feng.    There is simply no way for Platform to plead

around the fact that the only issue it raises here was already

decided against its privy.     Any amendment would therefore be

futile, making dismissal with prejudice appropriate.         See Weaver

v. IndyMac Fed. Bank, No. 09 Civ. 5091 (LAP), 2019 WL 4563893,

                                   14
        Case 1:19-cv-02575-LAP Document 26 Filed 08/03/20 Page 15 of 15



at *9 (S.D.N.Y. Sept. 9, 2019) (“Where a plaintiff’s claims are

barred by collateral estoppel and further amendment would be

futile, dismissal with prejudice is warranted” (citation and

internal quotation marks omitted)).

  IV.     CONCLUSION

    To the extent they are not addressed above, the Court has

considered Platform’s other arguments and finds them unavailing.

For the foregoing reasons, the SEC’s motion to dismiss is

GRANTED with prejudice.       The Clerk of the Court shall mark this

action closed and all pending motions denied as moot.



SO ORDERED.

Dated:    August 3, 2020
          New York, New York



                                           _____________________________
                                           LORETTA A. PRESKA, U.S.D.J.




                                      15
